                 Case 3:21-cv-05099-RAJ Document 7 Filed 04/27/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10

11
     CLAYTON A. WHITMORE,                             Civil No. 3:21-CV-05099-RAJ
12

13            Plaintiff,

14            vs.                                     PROPOSED ORDER

15   COMMISSIONER OF SOCIAL
     SECURITY,
16
              Defendant.
17
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
18

19   shall be amended as follows:

20            Defendant shall have up to and including June 25, 2021, to file a response to

21   Plaintiff’s Complaint, including the certified administrative record. If the certified

22   administrative record becomes available to the Office of the General Counsel before the
23   aforementioned date, the record may be filed earlier, if feasible.
24

     Page 1    PROPOSED ORDER
                Case 3:21-cv-05099-RAJ Document 7 Filed 04/27/21 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3
     certified administrative record becomes available.
 4

 5
              DATED this 27th day of April, 2021.
 6

 7

 8
                                                        A
                                                        The Honorable Richard A. Jones
 9                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2    PROPOSED ORDER
